Scott, Judge.
This cause was tried by the court, and, in a matter of importance, the judge, in his finding, stated the evidence in relation to a fact, instead of stating how the fact really was. The finding of the court, when the cause is submitted to, it, must contain the facts as proved by the evidence, and not a mere statement of the evidence itself. If the court is at a loss as to how a fact should be found from the evidence, it should not be sent here, but the submission to the court should be set aside, and the cause tried by a jury.
Judge Ryland concurring,
the judgment will be reversed, and the cause remanded.